Case 1:18-mc-OOOO7-LEK-D.]S Document 50 Filed 03/13/19 Page 1 of 6

 

lU.S. DlSTRiU CUURT ~ N.D. OF N.Y.
F l f-=

,L.._
Colorado State Distr|ct Cases - Fourch iudlcial District 17-cr-6545,' El¢hth ludicial D' elec 1M¢F§153 2019

 

 

United States District Court for the AT O.CLOCK
District of New York - Albany l@h[. M_ gomu,ad_ UEm--
James T. Fole); U.S. Courl:house '…"y

Sulte 509; 445 Broadway
A|bany, NY 12207
Garnishments in USDC DC
On ond_for the_behalfof the
UNlTED STATES

 

[1';8-'mc-7 la red Da;\_rld-Merri!l]
Citin.g Doc 30, Poge 9 of 40 herein

 

 

assess sen-cause
Perfect Enamp|e of Ra_cketeen'ng

 

 

 

i COMES_' NOW, Patrick Neill of the &mily MORENO and Redeemed. I am his fther
Francisco MORENO and am party in interest md being billed Please find the attached Power of
Attorney. Patrick Neill is calling me from jail in Coloeado and keeping me informed of the scant
details about what appears to be a completely deHated attempt at prosecution by the State of
Colorado, detailed below. Demand is made for mdemption of central banking currency in Lawful
Money in all transactions pursuant to Title 12 USC §41! and §16 of the Federal Reserve AcL
Servic.e to the agent is service to the principal and vice versa.

Dear Clerlc of Court;

Please file and publish this Refusa.i for Cause on billing from Den.nis BLACKWELL. The
original presentment is mailed back to Dennjs at the mailing address on the bill with a copy of
this clerk instruction and a copyr of the refusal for cause i-s included with this original clerk
instruction A copy is mailed to the honorable lustice Brett Michael KAVANAUGH at the US
Supreme Court. Se.veral' copies are being mailed as indicated below including one to Dennis
BLACKWELL's attorney in Colorado Springs.

The special visitation by Justice KAVANAUGH is effective in that the prosecution
against my son Pat_rick Neill has apparently deteriorated into simple torture by jailing and ‘diesel
therapy' » being moved from his home in Surprise, Arizona, to jail in Phoenix and then to jail in

 

 

Case 1:18-mc-OOOO7-LEK-D.]S Document 50 Filed 03/13/19 Page 2 of 6

Ft Collins, Coloraclo. Sotne of the details about billing and cause are found herein this Aibany
Remand:

Doc 30, Page 13 of 40 for $97'5,000.00

Doc 43, Garnis.hment on Julie Kuntz F[E.LD for $3,250,0_00.00

Tlte primary point being that Dennis BLACKWELL andfor his agent knowingly allowed
the clerk of court to alter a bond extension with the cesult, if not intention of jailing Patriclt for
violating bail bond.

l find it vety disturbing how the justicesystem is treating my son. Primarily that for being
the alleged Defeudant he is being kept in the dodd and it would seem that the only prosecutor is
the bondsman.billing me for his extratlit_ion. T.ha_t.is how it-felt from the beginning late last yeah
The only person threatening Panick was the hom-Dmnis-BLACKWELL. He called and
threatened me over the phone too. First there_ms allegedly `a Govemor's Warrant, that was never
produced Patn'ck was arrested md jailed vietnam any warrant being shown and no copy
provided 'I`hen Patrielt was threatened \'Gb£lly by deputiesguuding him in jail with felony
Fug¢'tive )i'arn.-!ustice charges and twelve_.gp m years in prison, for not showing for court on
ambiguous charges about a dismissed DUieadleevmga dog tied up and petted by the security
gmarmmom¢n:whiiehmnimespieasnm.

Aaer_th¢ ssi wearing it appeals leases classes are sea melw, for which Pasick has
allegedly shea co appm. Th¢ mass ore¢..smwg is sen mem and no ngia¢r of A¢son is
being provided w sister Pauick or myself. ram a so magazine and so Pau-ic-k shows be
informed in writing with certified correct information abate the _-natme and cause against him.
Frocn the phone calls Patrick is still completely minfmt'ned and has not been arraigned Monday
3!4!19 Patriclt told me there was some kind of infumal hearing where with a prosecutor in which
he ms expected to manorize believe the verbal information and legal advisernems of alleged
attorneys of questionable credentials without being given any credible charge details

Now with this bill it would appear that the Stete cf Colorado is refusing to pay for the
extradition costs, that were allegedly upon a Govemor's Warrant. 'I`here are so many deviant
oaths of office and vacant otiices, that is the only way l can make sense out ofall this. My son
and l are the victims ofa riot. Pretend actors are dumping responsibility on Deunis
BLACKWELL for making a bogus arrest and ptosecution. And now I am expected to pay the
bill? Actors pretending to be judicial oHicers are managing this riot in a manner of criminal

 

Case 1:18-mc-OOOO7-LEK-D.]S Document 50 Filed 03/13/19 Page 3 of 6

syndicalism and racketeering Several garnishments await the formal end of the US Govermnent
bankruptcy restructure - aka US Government Shutdown, for execution of summons and
garnishment process by the USDC clerk of court Siace there never was any executive order for
the Shutdown, it is only clear that once the restrictive iaover, the US camtot declare another
Shutdown for seven years.

In summary I believe that the Stateof€oloiado lacks a-Governor Warrant signed by the
store or Artoooo oovomor noogioo sources oUcaY. osoLaoooay o is doooau, to too vacuum
of arraignment information that any warrant for ernest exists at all item northern Colorado. The
billing herein refused forcause convineuole that_i’et\'iek Neill, my son is victim of s false arrest
executed by bondsman D_enn-is BLAGKWBLL, for whatever unknown motivation l have told
Doooiooottooomm\miooiociauooooooooholoomoaaooo ooorooooooo,woolockotoo
ability to conduct his business civilly-end milne-ih

;g_ca/M»“'co mw

 

umw 'l`rustee ofthe Resulting_'f`rust
T"l .` _. . -_ *'*Mi!_'.'°°_ PowercfAttomeyattached

 

Case 1:18-mc-OOOO7-LEK-D.]S Document 50 Filed 03/13/19 Page 4 of 6

State of Arizona
Department of State

 

To all to whom these presents shall ooma, Groatings:

l, Michele Reagan. Arizona-S_ecra¥ary of S£Bte. on behalf and in the name thereof. do hereby
appoint and commission as a Notary Pub|l§

inandforhe$tataofhrimw and we_¢ount_y_¢fmortu;opaanddo authorize andamp<mmnhe
above nMiM--m-dmm-dee dmee mdmgto law fora term
commencing on Sep®nbor 13. 2017 umw on $eptember12. 2021.

Notary Name: Ellzabeth Gibbs
Commias¥on #: 533705

Begin Date: September 13, 2017
End Date: September 12, 2021
Notary lD: 203327467

lN WITNESS WHEREOF, l have hereum_o
set my band and shed the Great Saai of

the Stat_e o:fAdzona. none atthe Capl'eoi in
Phoenix. on this day, Septembar 25, 2017.

M(M (Zu\éa\-)

Michele Raagan
Sacmtary of State

Verification URL: go.azsos.gov!fdtS

 

 

 

Case 1:18-mc-OOOO7-LEK-D.]S Document 50 Filed 03/13/19 Page 5 of 6

 

KNOW ALL MEN BY THESE PRESENTS, that I, Patrick Mermo, ofBox 316,FortMl¢ll`son.
Iowa. hvem.ade, constitutq, and appointed and by these panama do make, oonstitut:, and
appoint francisco G_. Mom\o, ofISIOS W. Ivyl,ane, Sm'prisehrizmm,my true andlawf¢d
attorneyformemdinmynmne,p|ac¢andnud,wdo(mtehemmlw|nwhichmnlwityis
grund):Todimmp¢sondemnaz;mdod\miomlmadswimimdmdom;md
lmduuxdmdzyofbhnhemlowmmdimmdlmdmpmuiningmmmtlmgm
mandell.pumal andfoa' legal unm'tim_roquim pmme mcdermde
Pa\ric.k. ‘Ibmm'cno.mam'sthalmexc¥u_d¢d hummismnhomy.

gimmdm»gmwmyuidmmyidlmwusmmwdommmmm
waymmddzingwhtmrequisiwmdnwoswymbedano£nmabemthepdmdmu
thdl'inmmdpmposesul,memomd.mig!nor§oulddoifpmonallyprmt,
hembymdfying.mdooniirminga!ithatmys&dmomyshdlmuydoorcausetobcdme-by
virtueha~aof.

INWITNESS WHEREQF}haveherwntoaetm hndmdsealthcmd¢yof

 

 

mszol‘¢
Box__316
FortMadimn,lom$Z&‘?
' S¥aleoflowa }
} SS
CountyofLee }
Onfhisa__`¢dwof_&{' 'f .,ZCEL‘{h¢fm¢eu:\e D.¥_ :-

 

aNotaqr P\zbiichzuhdfordn€ounty ofLeeinthe State oflown, duly commissiomdandwo\‘n.
personalfycmmandappeamd ¢'¢ Q£§Z¢Q ,mmepersona.ilyknomand
kmwntemewbzdwmpersondcscdbndinmd\§hoexoumddnfomgowgpowof
momeymdhcmedgedd:¢MHanuwofAnomcywb¢Hs'wmmddwd.

remy mmmhm hamm wmib¢dmymammmmymmromu
dredayand-yem'lastabove writtm.

 

 

Case 1:18-mc-00007-LEK-D.]S Document 50 Filed 03/13/19 Page 6 of 6

BLAC|(WELL BA|L BONDS

425 w. 1o“smce'r
Pum.a, co\.moo um

. Phan¢?1Ml=_$'-MM

E-nmlummmmimm M:Mwu.:.mmmcm

|nvestigation invoice:

  
 
  

am To: _
FRANC:${;Q MORENQ Date: 2/25/19
18105 W. |VY LH

suapms£, Az 35353 RE: PATR|CK MORENO

Case: 18CR315-LAR1MER C.O.UNTY

 

 

_ _ Subw\ 1?"“'}_?§_'.. 11
_ _M1scellanems1_ _ _ _ 5
__ _»_xmomtme _1_ ___2496.79

__ Du£ DAT;1 3!15;1_9_ _

iF YOU HAVE ANY QUEST?ONS, PLE`.ASE FEEL FRE€ TO COHTACT ME.

THA_.NK YOU,
JAN|CE TITUS

